DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/16/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 1-23 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an interior rearview mirror assembly for a vehicle, the interior rearview mirror assembly comprises the first electrical connector comprising (i) a connector attaching portion for attaching the first electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the transparent electrically conductive coating at the second surface of the front glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a first electrical conductor to the first electrical connector when the first electrical connector is attached at the fourth surface of the rear glass substrate; wherein the second electrical connector comprises (i) a connector attaching portion for attaching the second electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the electrically conductive coating at the third surface of the rear glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a second electrical conductor to the second electrical connector when the second electrical connector is attached at the fourth surface of the rear glass substrate; wherein the first electrical conductor is electrically connected between the first electrical connector and reflectance control circuitry at the circuit board that is electrically operable to vary reflectance of the electro-optic mirror reflective element; wherein the second electrical conductor is electrically connected between the second electrical connector and the reflectance control circuitry at the circuit board; (claim 15) an interior rearview mirror assembly for a vehicle, the interior rearview mirror assembly comprises the first electrical connector comprising (i) a connector attaching portion for attaching the first electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the transparent electrically conductive coating at the second surface of the front glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a first electrical conductor to the first electrical connector when the first electrical connector is attached at the fourth surface of the rear glass substrate;  34041207.130wherein the second electrical connector comprises (i) a connector attaching portion for attaching the second electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the electrically conductive coating at the third surface of the rear glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a second electrical conductor to the second electrical connector when the second electrical connector is attached at the fourth surface of the rear glass substrate; wherein the conductor attaching portion of the first electrical connector extends through a first aperture of the mirror back plate, and wherein the conductor attaching portion of the second electrical connector extends through a second aperture of the mirror back plate, and wherein the second aperture is spaced apart from the first aperture; wherein the first electrical conductor is electrically connected between the first electrical connector and reflectance control circuitry at the circuit board that is electrically operable to vary reflectance of the electrochromic mirror reflective element; wherein the second electrical conductor is electrically connected between the second electrical connector and the reflectance control circuitry at the circuit board; (claim 20) an interior rearview mirror assembly for a vehicle, the interior rearview mirror assembly comprises the first electrical connector comprises (i) a connector attaching portion for attaching the first electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the transparent electrically conductive coating at the second surface of the front glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a first electrical conductor to the first electrical connector when the first electrical connector is attached at the fourth surface of the rear glass substrate; wherein the second electrical connector comprises (i) a connector attaching portion for attaching the second electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the electrically conductive coating at the third surface of the rear glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a second electrical conductor to the second electrical connector when the second electrical connector is attached at the fourth surface of the rear glass substrate;  34041207.133wherein the first electrical conductor is electrically connected between the first electrical connector and reflectance control circuitry at the circuit board that is electrically operable to vary reflectance of the electro-optic mirror reflective element; wherein the second electrical conductor is electrically connected between the second electrical connector and the reflectance control circuitry at the circuit board.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tonar (US 9,346,402 B2) discloses a rearview mirror, in figure 10a and 10b, comprising of an element (1012a) depicted proximate an alignment plate (1001a, 1001b) and an electrical circuit board (1020a, 1020b), an electrical clip (1084a, 1084b) having a contact post (1086a, 1086c) is connected to an element electrical connection (1085a, 1085b).  When the element is engaged with the electrical circuit board the contact post is received through a hole 1021a, 1021c in the electrical circuit board and is slidingly engaged with friction fit contacts 1022a, 1022c, 1023a, 1023c; and J-clip 884a configured to accommodate an electrical connection post fixed thereto (Fig.8a-8n).  However, Tonar does not teach or fairly suggest the first electrical connector comprising (i) a connector attaching portion for attaching the first electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the transparent electrically conductive coating at the second surface of the front glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a first electrical conductor to the first electrical connector when the first electrical connector is attached at the fourth surface of the rear glass substrate; wherein the second electrical connector comprises (i) a connector attaching portion for attaching the second electrical connector at the fourth surface of the rear glass substrate and for making electrical connection to the electrically conductive coating at the third surface of the rear glass substrate and (ii) a conductor attaching portion for attaching a connecting end of a second electrical conductor to the second electrical connector when the second electrical connector is attached at the fourth surface of the rear glass substrate; wherein the first electrical conductor is electrically connected between the first electrical connector and reflectance control circuitry at the circuit board that is electrically operable to vary reflectance of the electro-optic mirror reflective element; wherein the second electrical conductor is electrically connected between the second electrical connector and the reflectance control circuitry at the circuit board.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872